 ESSEX INTERNATIONAL, INC.575Essex International,Inc.and International Union,United Automobile,Aerospace and AgriculturalImplement Workers of America,UAW, Petitioner.Case 7-RC-12422February 12, 1975DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSJENKINS,KENNEDY, ANDPENELLOPursuant to a Stipulation for Certification UponConsentElectionexecuted by the parties andapproved by the Regional Director for Region 7 oftheNational Labor Relations Board on May 15,1974, an election by secret ballot was conducted inthe above-entitled proceeding on June 13, 1974,under the direction and supervision of the RegionalDirector among the employees in the unit agreed tobe appropriate. At the conclusion of the balloting,thepartieswere furnished a tally of ballots inaccordance with the Board's Rules and Regulations,Series 8, as amended, which showed that there wereapproximately 433 eligible voters and that 416 validvoteswere cast, of which 206 were for and 210against the Petitioner, 3 were challenged, and 2 werevoid.The challenged ballots are not sufficient innumber to affect the results of the election.On June 20, 1974, thePetitionerfiled timelyobjections to conduct affecting the results of theelection.After a preliminary investigation, theRegional Director issued and duly served upon theparties a notice of hearing on objections to resolvethe issues raised with respect to the Petitioner'sobjections. Pursuant to said notice of hearing onobjections, a hearing was held on August 8 and 9,1974, in Traverse City, Michigan, before HearingOfficerRobert E. Day. On October 29, 1974, theHearing Officer issued and duly served upon thepartieshisReport and Recommendations UponObjections to Election in which he recommendedthat all objections except Objection 1 be overruledand that, in finding merit to Objection 1, the electionof July '13, 1974,be set aside and a new electiondirected.Thereafter, theEmployer filed timelyexceptions to the Hearing Officer's report and asupporting brief and the Petitioner filed a reply briefanswering the Employer'sexceptions toHearingOfficer's report and recommendations.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Boardfinds:1.The Employeris engagedin commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(cXl) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute an appropriate unitfor the purpose of collective bargaining within themeaning of Section 9(b) of the Act:Allproduction andmaintenance employees,employed by the Employer at its plants located inTraverse City,Michigan; but excluding truckdrivers, office clerical employees, plant clericalemployees, technical employees, engineering em-ployees, and confidential employees, professionalemployees, guards, watchmen-custodians, assist-ant foremen, foremen, and all other supervisors asdefined in the Act.5.The Board has duly considered the entirerecord in thiscase, including the Hearing Officer'sreport,2 the Employer's exceptions thereto, and thePetitioner's reply brief to the Employer's exceptions,and hereby adopts the findings and recommenda-tions 3 of the Hearing Officer only to the extentconsistent herewith.The Hearing Officer, in recommending that Objec-tion 1 besustained,found that the Employerinterfered with the free exercise of employee votingrights under the Act when it announced changes inwagesand othertermsand conditions of employ-ment to its employees 13 days before the election.We disagree.On May 31, 1974,PlantManagerTed Edgintonheld a meeting for each shift where he announcedthat everyone was going to receive a 20-cent-per-hour payraise;that the Company was cutting thewage progression period so that assemblers wouldreach the top pay rate in 1 year instead of 2 and other'On January21, 1975,the Employer filed a letter with the Boardcontending that the unit previously agreed to by the Employer in aStipulation for Certification Upon Consent Election is no longer appropri-ate because of changed circumstances and that the case is thereby renderedmoot.On January24, 1975,the Union filed a letter to the Board in reply tothe Employer's contentions.In view of our decision, as hereinafter set forth,we need not rule on the Employer's contentions or the Union's opposition216 NLRB No. 101thereto.2The HearingOfficer's report and recommendations,in pertinent part,is attached as an appendix hereto.3 In the absence of exceptions thereto,the Board adopts,proforma,theHearingOfficer'srecommendation that the Petitioner be allowed towithdraw Objection 3 and that Objections 2 and 4 through 15 be overruled. 576DECISIONSOF NATIONALLABOR RELATIONS BOARDclassifications would reach the top pay rate in 1-1/2years instead of 2-1/2; and that the employees wouldbe given an opportunity to vote on whether or notthey wanted the Company to institute a pension planinwhich 5 cents of the 20-cent-per-hour wageincrease would be placed into a pension fund .4 Therecord indicates that every year since the TraverseCity plant opened in 1966, the Employer has madeitsonlywage and benefit presentation to theassembled employees in the last week of May or thefirstweek in June and has effectuated the changes onthe firstMonday of the following July. The timing oftheMay 31, 1974, presentation did not deviate fromthis past practice. The substance of the May 31, 1974,presentation had been jointly determined 1 or 2months prior to that date by Traverse City PlantManager Edginton, the managers of two other EssexInternational plants inMichigan, and the divisionmanufacturingmanager.Identicalpresentationswere made simultaneously at the other two Michiganfacilities.Although the 20-cent-per-hour increase was higherthan that which had been given in some of thepreceding years, on atleastone other occasion a 20-cent-per-hour increase had been granted, and, in1973, a 19-cent increase included 13 cents for wagesand 6 cents for insurance benefits. Also, the wageprogression period had been reduced previously.Edginton testified without contradiction that thewage progression period was reduced in 1974 inorder to attract more employees to the plant and toreduce the turnover rate of employees.Although granting employee benefits during theperiod immediately preceding an election is notperseground for setting aside an election,in the absenceof a showing that the timing of the announcementwas governed by factors other than the pendency ofthe election,the Board will regard such timing ascalculated to influence the employees in their choiceof a bargaining representative.5 The burden ofshowing other factors is upon the employers We findthat the Employer has met this burden here. As ageneral rule, an employer, in deciding whether togrant benefitswhile a representation election ispending, should decide that question as it would if aunion were not in the picture.7 The Employer madeitsannouncement at the same time and in the samemanner as it had in the previous 8 years irrespectiveof the existence of a union campaign.Moreover, theannouncement itself made no mentionof the Unionor of the pending elections A group of employees at*The employeesvoted against the creation of a pension plan.aCf.PerformanceMeasurementsCo., Inc.,148 NLRB 1657, 1658(1964);also seePerformanceMeasurementsCo, Inc.,149 NLRB 1451 (1964).e IdIOxcoBrush Divisionof VistronCorporation,171 NLRB512, 513(1968);The GreatAtlanticB Pacific Tea Company,Inc.,166 NLRB27, in. 1 (1967);the plant who opposed the Union's organizationalefforts had formed a "Fact Committee" whichdistributed literature throughout the campaign. TheHearingOfficer found, and we agree, that theEmployer neither sponsored nor dominated the"FactCommittee" and that no agency existedbetween the Employer and the "Fact Committee."Following the May 31, 1974, presentation by theEmployer, the "Fact Committee" distributed a letterinwhich it stated, "We feel we got a very goodpackage this year! . . . We think this is a bigimprovement! Could the UAW do better?"; howeverin view of the complete independence of the "FactCommittee," there is no basis for finding that thisletter supports the contention that the Employer'spresentation was an effort to influence the employeesin their choice of a bargaining representative. Nor dowe find that the June 12, 1974, speech by FrankGallucci, the Employer's corporate labor relationsdirector, in which he made several references to thenew rate of $2.70 per hour, suggests that the increasewas motivated by the union campaign.A wage increase granted during the pendency of anelection, which is somewhat in excess of that grantedinprioryears, is not necessarily objectionableconduct if it can be shown that the employer wasmotivated by valid business considerations.9 Here,thewage increases and progression time reductionwere granted in order to reduce employee turnoverand to attract new employees to the plant. Theincreaseswere granted during, a time of highinflation, and, in any event, when compared to theEmployer's past practice, the amount of the 1974package in both wage increases and progression timereduction was not excessive. Under all the circum-stances, any inference from the size of the increase ofimproper motivation is unfounded.It is also significant that the identical presentationmade to the Employer's Traverse City employees wassimultaneously made to the employees of two otherMichigan plants owned by the Employer. In neitherof those plants was there a pending election or anorganizational campaign. It is somewhat inconceiva-ble that the Employer would have offered increasedwages, a reduced progression period, and a pensionplan, which it otherwise would not have offered, toallthreeplants in order to thwart the unioncampaign at only the Traverse City facility.10 Hadthe Employer granted the new benefits at the otherfacilities but withheld them at the Traverse City plantbecause of the pendency of the election, it mightMcCormickLongmeadowStone Co., Inc.,158 NLRB 1237, 1242 (1966); alsoweGrede Foundries, Inc. (Milwaukee).205 NLRB 39, ALJD part II (1973).8OxcoBrush Divisionof Vistron Corporation, supra.9Meter'sWine Cellars,Inc.,188NLRB 153, 154 (1971).10 SeeFreightmaster,a Divisionof Halliburton Services,186 NLRB 3, 11-12(1970). ESSEX INTERNATIONAL,INC577thereby have committed an unfair labor practice.iiUnder the circumstances, namely, the past practiceof announcing changes in wages and terms andconditions of employment at the same time everyyear, the absence of unjustified or excessive changescompared to past practice, and the fact that the samechanges were announced at two other area facilitiesnot involved in the union campaign, we concludethat the Employer did not attempt to influence theemployees in their choice of a bargaining representa-tive,but rather it proceeded as it would have donehad the Union not been on the scene.12 Accordingly,we find that the Employer did not engage inobjectionable conduct by making its annual an-nouncement of changes in wages and other termsand conditions of employment on May 31, 1974, andwe therefore overrule objection 1.As the Union has not received a majority of thevalid ballots cast, we shall certify the results of theelection.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have not been cast for International Union,UnitedAutomobile,Aerospace and AgriculturalImplement Workers of America, UAW, and that saidlabor organization is not the exclusive representativeof all the employees in the unit herein involved,within the meaning of Section 9(a) of the NationalLabor Relations Act, as amended.11Gold CircleDepartmentStores, a Division of FederatedDepartmentStores,Inc, 207 NLRB 1005 (1973),Grede Foundries,inc, supra,The GatesRubber Company,182 NLRB 95 (1970)12Althoughwe note that the Petitioner, throughoutits campaign, raised,inter alga,the issuesof wages,progressionperiods, andpension plans, wefind on the facts here thatthe Employer'saction in these areas waseconomicallymotivated and was not in response to this union literatureAPPENDIXVII. Objection 1:1.Promised and/or put into effect changes inwages, hours, or other terms and conditions ofemployment to influence the election outcome.Petitioner contends that on May 31, 1974, PlantManager Edginton held a meeting for each shift.Employees were told that the Employer would nothold up its annual wage increment as some sourcehad alleged. (Presumably the UAW, but the recorddoes not so indicate.) Employees were informed thatplans for a new hospitalization plan were beingworked up and the results would soon be passed onto them. Edginton then stated,This year everyone is going to receive 20 cents anhour increase across the board.We are alsocutting one year off the bottom of the progressionraises so that assemblers will reach top pay in oneyear instead of two. Other classifications will onlytake one and a half years instead of two and ahalf to reach the top. This means assemblers withless than one year of seniority will get 36 cents anhour. To offset this for people who have beenwith us longer, they are the top 99 people who not[sic] get 7 years, with 7 years seniority will get 3Weeks paid vacation, plus we are, farther down inmy talk, we're going to offer you a pension planand Jerry Hope will make that presentation toyou.On Monday, June 3, 1974, the employees voted notto have 5 cents of the 20-centincreaseper hour gotoward a pension fund. On June 7, 1974, a UAWletter dealt solely with the Employer's presentation ofMay 31, 1974. On or about the same date, the FCcirculated its next tolast leaflet.Contained therein isthe following paragraph,We feel we got a very good package this year!Twenty cents across the board plus-for example,all the new people will be at $2.70 in one yearstime. After July 1, [1974] new employees start at$2.56 per hour and reach $2.70 in one year. Wethink this is a big improvement! Could the UAWdo better? Plus still the possibility of improvementon our insurance.The record reflects that the elimination of theprogression rate effectively brought all assemblers(newer employees) up to the highest comparable areastandardsforthat job classification (Galluccispeech).Moreover, the 20-cent-an-hour increasemeant much more than that figure for persons whowere effected by the elimination of the progressionrate.The record, supported both by the FactCommittee and Edginton's testimony, warrants aconclusion that the increase for newer employeescould mean about 36 cents an hour increase.Each year since 1966 the Employer has madeannual wage presentations.Without exception thepresentations were made during the last week in Mayor the first week in June. Wage increases wereuniformly effective the first week of July, the monthfollowing the announcement. Only in 1967 had theEmployer initiated as much as a 20-cent-per-hourraise. The record reflects the fact that in prior yearsfringe benefits had 'been announced, increased, ormade a cohditional part of a wage package. There isno indication of the extent of such fringe benefits,nor does the record indicate the fringes in existenceas of May 31, 1974. At the time of Edginton's May31, 1974, presentation similar announcements weresimultaneouslymade at two other area Essex 578DECISIONSOF NATIONALLABOR RELATIONS BOARDfacilities.Edginton testified that this year's presenta-tion had been delayed until the end of May. Thedecision as to what the wage increase would be wasmade a month or two prior to May 31, 1974. Thedelay was caused by some Essex official who wasinvestigating a change in the hospitalization insur-ance which was alluded to in the May 31, 1974,speech.Petitioner contends that the wage increase, reduc-tion of time for progression raises and the hint of abetter insurance and pension plan within 2 weeks ofthe election warrants setting aside the election. Insupport of this contention Petitioner asserts that thisincrease is the highest ever given and is directlyrelated to campaignissues.The Employer contendsthat it had business justification for its increase, andthat not only was this year's increase annual innature, but it was also the same program presented attwo other facilities.All prior presentations weremade on an annual basis. Moreover, it is alleged thatPetitioner anticipated this increase in its literature.The Board's long-established rule concerning thegranting of benefits to employees during the preelec-tion period is that the granting of such benefits is notper segrounds for setting aside an election, but thatsuch timing will be regarded as calculated toinfluence the employees in their choice of a bargain-ing representative, absent a showing that the timingof the benefits or the announcement thereof wasgoverned by factors other than the pendency of theelection. The burden of showing other factors is uponthe Employer. i iIfind that pay and benefit increases were in factannounced and implemented within the objectiona-ble period. I further find that the Employer has notsustained its burden of proof that the timing andannouncement of such increases was unrelated to thependency of the Petitioner's organizational campaignand the election.This report will assume that no adverse inferenceshould be drawn from the delayed timing of theannouncement. Clearly a past practice had devel-oped. The organizing drive began in December 1973,the petition was filed in April of 1974, the electionagreement was taken on or about May 14, 1974, andthe election was June 13, 1974. Sometimes it is ofimport that during or as part of a wage increase noreference or allusion is made to the Union or itsorganizing drive.N. L. R. B. v. Allegheny Mining Corp.,167 NLRB 81 (1967). Herein not much can be madeof this factor because of the Fact Committee'ssubsequent reinforcement to employees shortly afterJune 3, 1974, of the import of this increase. No looseend exists after the Fact Committee states "Could theUAW do better?" Thereafter on June 12, 1974,Gallucci in detail sets forth area standards forassemblers. The denouement of his presentation ofJune 12, 1974, is that Essex employees are within 2centsof the top hourly rate in the area. ThenGallucci tempers the import of this increase with thenegative pregnant that anything at present in excessof $2.70 an hour is economically prohibitive. Thismessage is suggested throughout his entire speech.The Employer could have done whatever henormally did in the past with wage increments. Therecord is silent on the nature of prior increments.Herein the Employer stops at a showing of regularannual wage announcements. The touchstone to thisanalysis iswhether or not the nature of theincrements was intended to undermine the Union. Ithas been noted how much the 1974 raises were, theirimpact on area standards, the constant subtle(Gallucci's speech) and not so subtle (Fact Commit-tee leaflet, P-6) references to the effect that the UAWisnot necessary to achieve a better and moresubstantial wage increment.Increases a little out of the ordinary may not beobjectionable,N.L.R.B. v. Meier's Wine Cellars, Inc.,188NLRB 153 (1971). However, a wage increasewhich is out of line with all prior timely wageincreases is sufficient to set aside an election.N.L.R.B. v. The Savings Bank Co.,207 NLRB 269.A new change in working conditions or wage ratewhich substantially undercuts the union organiza-tionaldrive and which is attuned to a majorcampaign issue should afford a basis to set aside anelection,N.L.R.B. v. Sanford Finishing Corp.,175NLRB 371 (1969). InSanfordlike in this matter, theemployer drastically cut the time it would take a newhire to reach top pay within their classification. AlsoinSanford,the employer, as here, sought to justifythe elimination of its progression system on the basisthat it sought to reduce turnover and attract a betterwork force. The Board adopted an AdministrativeLaw Judge finding on this issue. The AdministrativeLaw Judge rejected the employer's defense and setaside the election. InSanford,as in this case, therehad also been an across the board wage increasegranted along with elimination of progression steps.The wage increase was found by the Board notviolative of the Act or tainted sufficiently to set asidethe election. The basis for that finding was that theemployer, like here, had established a pattern forsuch increases.However, the fact of a historicalpattern for announcing and granting wage increasesdidnot shelter the parallel elimination of jobprogression steps within a classification. The Admin-istrativeLaw Judge reasoned that the employer'st IPerformanceMeasurements,Inc,148NLRB 1657 (1964),InternationalShoeCompany,123 NLRB 682 (1959). ESSEX INTERNATIONAL, INC.conduct, viewed against what had been done in thepast as well as the advent of the organizational drive,was designed to undercut the, momentum of theunion campaign. Herein, unlikeSanford,theEm-ployer announced its elimination of progressionsteps.However, in this case the elimination could nothave been clandestinely implemented as the UAWhad criticized the Employer's progression systemsince early in 1974.Iconclude the extraordinary nature of the increasewas dictated by the union campaign. True, this is aninference,but an inference warranted by a closeexamination of surrounding circumstances and theform in which the extraordinary increase waspresented.12AfterMay 31, 1974, many UAWcampaign issues are rendered moot: (1) progressionrates for assemblers; 13 (2) area standard wages; 14and (3) a pension plan.15A cursory examination of the sources in the record,cited in footnotes 12, 13, and 14, will reveal howearly in the campaign and with what force the UAW12The Board has held thatspecificallyremedying certain workingconditions or employeecomplaints after knowledge of an organizing driveand thefilingof a petition"warrants an inference"that the action is takento "defuse the employees'unionactivity."NLR.B.v.American NationalStores,Inc,195NLRB 127 (1972)InAmericanNationalStores,theEmployer agreed to adjustits system of handlingemployeecommissions.Prior to theunion dnve,the situation existed and nothing happened toremedythe complaint. Enter the union,and the exact adjustment sought isachievedpresumablywith auniformlyadvantageous effect on each579criticized the Employer's job classification progres-sion rate.Moreover, the impact and effect of thewage increase becomes exacerbated after May 31,1974.The magnitude of the pay increase and itsrelationship to area standards are reinforced byconstant subtle (Gallucci's speech of June 12, 1974)and not so subtle (Fact Committee leaflet, P-6,quoted above) campaigning.I conclude that the invariable tendency of the wageannouncement was to suggest how needless a unionwould be. The vote spread in this election was onlyfour votes. The wage presentation in the form chosenhad interfered with the free exercise of employeevoting rights under the Act.Accordingly, I recommend that Objection I besustained.VIII. Recommendation:I recommend that all objections, save Objection 1,be overruled. Objection 1 is found to have merit, andit is recommended that the election of July 13, 1974,be set aside and a new election directed.employees' disposable income.13See Petitioner'sExhP-10 dated Jan22, 1974, P-13 dated Feb 28,1974, P-15 dated Mar 14, 1974, P-16 dated Apr 4, 1974, and especially P-20 dated May 16, 1974.14Petitioner's Exh.P-13 dated Feb. 28, 1974;P-20 dated May 16,1974.15Petitioner's Exh P-10 dated Jan.22, 1974,P-14 dated Mar7,1974,P-16 dated Apr4, 1974,P-I8 dated Apr18, 1974,P-19 dated May 9,1974,P-20 dated May 16, 1974, P-21 dated May23, 1974and P-22 dated May 30,1974.